



PAR PACIFIC HOLDINGS, INC.
PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS AGREEMENT is made and entered into as of this ___ day of __________, 20__
(the “Grant Date”) by and between Par Pacific Holdings, Inc., a Delaware
corporation (the “Company”), and ______________________________ (the
“Participant”), pursuant to the Par Pacific Holdings, Inc. 2012 Long Term
Incentive Plan (the “Plan”). This Agreement and the award contained herein are
subject to the terms and conditions set forth in the Plan, which are
incorporated by reference herein, and the following terms and conditions:
WITNESSETH:
WHEREAS, the Participant is an employee of, or is engaged to provide services
to, the Company or its subsidiaries (“Subsidiaries”) or affiliates
(“Affiliates”);
WHEREAS, the Company has adopted the Plan in order to advance the interests of
the Company and its stockholders by providing an incentive to attract, retain
and reward persons performing services for the Company and by motivating such
persons to contribute to the growth and profitability for the Company;
WHEREAS, the Board and the of Directors of the Company (the “Board”) and the
Compensation Committee of the Board (the “Committee”) has determined that it is
in the best interests of the Company to grant Restricted Stock Units (as defined
herein) under the Plan to the Participant on the terms and conditions set forth
below to encourage the Participant to remain in the employ of, or continue to
provide Services to, the Company or its Subsidiaries or Affiliates and to
incentivize the Participant to help the Company attain certain performance
targets set forth below; and
WHEREAS, the Participant is entrusted with knowledge of the confidential and
proprietary information and particular business methods of the Company and its
Subsidiaries and Affiliates (the “Company Group”) and the clients of the Company
Group, and the Participant is trained and instructed in the Company Group’s
particular operations, all of which is exceptionally valuable to the Company
Group and vital to the success of the Company Group’s business.
NOW, THEREFORE, in consideration of the various covenants and agreements herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:
1.Award of Restricted Stock Units. In consideration for the continued Service of
the Participant to any member of the Company Group, and as part of the Plan, the
Company hereby awards to the Participant, subject to the further terms and
conditions set forth in this Agreement, _____________ restricted stock units
(the “Restricted Stock Units”), as of the Grant Date.
2.    No Rights of Stockholder. Restricted Stock Units represent the Company’s
unfunded and unsecured promise to issue shares of common stock of the Company,
par value $0.01 per share (“Stock”), at a future date, subject to the terms of
this Agreement. The


1

--------------------------------------------------------------------------------





Participant has no rights with respect to the Restricted Stock Units other than
rights of a general creditor of the Company. Except as set forth in Section 3
hereof, the Participant shall not have any of the rights of a stockholder with
respect to unvested Restricted Stock Units. The Participant shall not have any
subscription rights in connection with a pro rata rights offering by the Company
with respect to the Restricted Stock Units.
3.    Dividend Equivalents. Subject to the provisions of Section 5, in the event
the Company declares a dividend on its Stock, the Company will hold in escrow an
amount in cash equal to the dividend that would have been paid on the Restricted
Stock Units had they been converted into the same number of shares of Stock and
held by the Participant on the record date of such dividend. Upon vesting of the
Restricted Stock Units pursuant to Section 5 hereof, any cash payment with
respect to vested Restricted Stock Units to the Participant pursuant to this
Section 3 shall be made within thirty (30) days following the Conversion Date
(as defined herein).
4.    Restrictions on Transfer. Except as otherwise provided in this Agreement,
the Participant may not sell, transfer, assign, pledge, encumber or otherwise
dispose of any of the Restricted Stock Units or the rights granted hereunder
(any such disposition or encumbrance being referred to herein as a “Transfer”).
Any Transfer or purported Transfer by the Participant of any of the Restricted
Stock Units shall be null and void and the Company shall not recognize or give
effect to such Transfer on its books and records or recognize the person to whom
such purported Transfer has been made as the legal or beneficial holder of such
Restricted Stock Units. The Restricted Stock Units shall not be subject to sale,
execution, pledge, attachment, encumbrance or other process and no person shall
be entitled to exercise any rights of the Participant as the holder of such
Restricted Stock Units by virtue of any attempted execution, attachment or other
process until the Restricted Stock Units vest as provided in Section 5 hereof.
5.    Lapse of Restrictions and Forfeiture.
(a)    The restrictions on transfer imposed on the Restricted Stock Units by
Section 4 and this Section 5 shall lapse to the extent the Company achieves the
performance target(s) set forth in Exhibit A; provided that the Participant has
not had a termination of Service for any reason prior to the applicable vesting
date set forth in Exhibit A (the “Vesting Date”).
(b)    If the application of the vesting schedule would yield a fractional
Restricted Stock Unit, such fractional Restricted Stock Unit shall be rounded
down to the next whole unit if it is less than 0.5 and rounded up to the next
whole unit if it is 0.5 or more.
(c)    To the extent any Restricted Stock Units have not vested upon the earlier
of the Participant’s termination of Service for any reason or the Vesting Date,
those Restricted Stock Units that have not vested shall be immediately forfeited
upon such termination of Service. Upon such forfeiture, the Participant shall no
longer have any rights with respect to such Restricted Stock Units or any
interest therein.
(d)    Notwithstanding anything to the contrary in this Section 5, (x) in the
event of a Change in Control in which the resulting entity does not assume,
continue, convert or


2

--------------------------------------------------------------------------------





replace this Agreement, the restrictions on transfer imposed by Section 4 on the
Restricted Stock Units shall lapse as of immediately prior to the Change in
Control, or (y) in the event of a Change in Control there is an involuntary
termination of the Participant’s employment for any reason other than Cause (as
defined in the Plan) within twenty-four (24) months following the Change in
Control, the restrictions on transfer imposed by Section 4 on the Restricted
Stock Units shall lapse. For purposes of this Agreement, the Restricted Stock
Units awarded hereunder will not be considered to be assumed, continued,
converted or replaced by the resulting entity in connection with the Change in
Control unless (i) the Restricted Stock Units are adjusted to prevent dilution
of the Participant’s rights hereunder as a result of the Change in Control, and
(ii) immediately after the Change in Control, the Restricted Stock Units relate
to shares of common stock in the resulting entity which are publicly traded and
listed on a national securities exchange.
For purposes of this Agreement, a “Change in Control” means any of the following
events occurring with respect to the Company:
(i)    any Person (other than the Company, any trustee or other fiduciary
holding securities under any employee benefit plan of the Company, or any
company owned, directly or indirectly, by the stockholders of the Company
immediately prior to the occurrence with respect to which the evaluation is
being made in substantially the same proportions as their ownership of the
common stock of the Company) acquires securities of the Company and immediately
thereafter is the beneficial owner (except that a Person shall be deemed to be
the beneficial owner of all shares that any such Person has the right to acquire
pursuant to any agreement or arrangement or upon exercise of conversion rights,
warrants or options or otherwise, without regard to the sixty (60)-day period
referred to in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding securities;
(ii)    during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (i), (iii), or (iv) of this
paragraph) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved but excluding for this purpose any such new director whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of an individual, corporation,
partnership, group, associate or other entity or Person other than the Board,
cease for any reason to constitute at least a majority of the Board;
(iii)    the consummation of a merger or consolidation of the Company with any
other entity, other than a merger or consolidation which would result in the


3

--------------------------------------------------------------------------------





voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or resulting entity) more than 50% of
the combined voting power of the surviving or resulting entity outstanding
immediately after such merger or consolidation; or
(iv)    the stockholders of the Company approve a plan or agreement for the sale
or disposition of all or substantially all of the consolidated assets of the
Company (other than such a sale or disposition immediately after which such
assets will be owned directly or indirectly by the stockholders of the Company,
in substantially the same proportions as their ownership of the common stock of
the Company immediately prior to such sale or disposition) in which case the
Board shall determine the effective date of the Change in Control resulting
therefrom; provided, however, that a transaction described in this clause (iv)
shall not be deemed a Change in Control unless and until such transaction is
consummated.
6.    Conversion of Restricted Stock Units into Stock upon Vesting. On the
Conversion Date (as defined below), the Restricted Stock Units that vested
pursuant to the terms of Section 4 hereof, if any, shall be converted into an
equivalent number of shares of Stock that will be issued to the Participant, or
in the event of the Participant’s death, the Participant’s beneficiary. Promptly
after the Conversion Date, such shares of Stock shall be delivered to the
Participant. The “Conversion Date” shall be 30 days following the Vesting Date;
provided, however, that if on such date the Participant is prohibited from
trading in the Company’s securities pursuant to applicable securities laws
and/or the Company’s policy on securities trading and disclosure of confidential
information, the Conversion Date, shall be, in the determination of the
Committee, the first date the Participant is no longer prohibited from such
trading.
7.    Adjustment Provisions. In the event of any stock dividend or extraordinary
cash dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar change in the capital structure of the Company, the
Committee shall make or cause to be made an appropriate and equitable
substitution, adjustment or treatment with respect to the Restricted Stock Units
in accordance with Section 4.2 of the Plan. Any securities, awards or rights
issued pursuant to this Section 7 shall be subject to the same restrictions as
the underlying Restricted Stock Units to which they relate.
8.    Tax Withholding. As a condition precedent to the receipt of any Restricted
Stock Units hereunder, the Participant agrees to pay to the Company, at such
times as the Company shall determine, such amounts as the Company shall deem
necessary to satisfy any withholding taxes due on income that the Participant
recognizes pursuant to this Award. The obligations of the Company under this
Agreement and the Plan shall be conditional on such payment or arrangements, and
the Company and its Subsidiaries and Affiliates shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment otherwise due
to the Participant. In addition, the Participant or the Company may elect,
unless otherwise determined by the Committee, to satisfy the withholding
requirement by having the Company withhold


4

--------------------------------------------------------------------------------





shares of Stock with a fair market value, as of the date of such withholding,
sufficient to satisfy the withholding obligation.
9.    Registration. This grant is subject to the condition that if at any time
the Board or Committee shall determine, in its discretion, that the listing of
the shares of Stock subject hereto on any securities exchange, or the
registration or qualification of such shares under any federal or state law, or
the consent or approval of any regulatory body, shall be necessary or desirable
as a condition of, or in connection with, the grant, receipt or delivery of
shares hereunder, such grant, receipt or delivery will not be effected unless
and until such listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Board or Committee. The Company agrees to make every reasonable effort to effect
or obtain any such listing, registration, qualification, consent or approval.
10.    No Right to Continued Employment or Engagement. In no event shall the
granting of the Restricted Stock Units or the other provisions hereof or the
acceptance of the Restricted Units by the Participant interfere with or limit in
any way the right of the Company, a Subsidiary or Affiliate to terminate the
Participant’s employment or engagement as a Service provider at any time, nor
confer upon the Participant any right to continue in the employ or Service of
the Company, a Subsidiary or an Affiliate for any period of time or to continue
his or her present or any other rate of compensation.
11.    Confidential Information, etc. The Participant hereby acknowledges that,
during and solely as a result of the Participant’s employment by, or engagement
as a Service provider with, the Company or its Subsidiaries or Affiliates, the
Participant has received and will continue to receive special training and
education with respect to the operations of such entity(ies) and access to
confidential information and business and professional contacts, all of which is
exceptionally valuable to the Company Group and vital to the success of the
Company Group’s business and other related matters. In consideration of such
special and unique opportunities afforded to the Participant as a result of the
Participant’s employment or engagement and the grant of the Restricted Stock
Units, the Participant hereby agrees to be bound by and acknowledges the
reasonableness of the following covenants, which are specifically relied upon by
the Company in entering into this Agreement and as a condition to the grant of
the Restricted Stock Units. The Participant acknowledges and agrees that each of
the individual provisions of this Section 11 constitutes a separate and distinct
obligation of the Participant to the Company Group, individually enforceable
against the Participant.
(a)    Covenant of Confidentiality. At any time during the term of the
Participant’s employment with, or engagement to provide Services to, the Company
or its Subsidiaries or Affiliates (pursuant to this Agreement or otherwise), and
for a period of five (5) years after the termination of the Participant’s
employment with the Company or its Subsidiaries or Affiliates, as applicable,
for any reason, the Participant shall not, except in furtherance of the Business
of the Company Group or otherwise with the prior authorization of the Company,
in any form or manner, directly or indirectly, divulge, disclose or communicate
to any person, entity, firm, corporation or any other third party (other than in
the course of the Participant’s employment or engagement), or utilize for the
Participant’s personal benefit or for the benefit of


5

--------------------------------------------------------------------------------





any competitor or customer of the Company Group any Confidential Information.
For purposes of this Agreement, “Confidential Information” shall mean, but shall
not be limited to, any technical or non-technical data, formulae, patterns,
compilations, programs, devices, methods, techniques, drawings, designs,
processes, procedures, improvements, models or manuals of any member of the
Company Group or which are licensed by any member of the Company Group, any
financial data or lists of actual or potential customers or suppliers (including
contacts thereat) of the Company Group, and any information regarding the
contracts, marketing and sales plans, which is not generally known to the public
through legitimate origins of the Company Group. The parties hereto each
acknowledge and agree that such Confidential Information is extremely valuable
to the Company Group and shall be deemed to be a “trade secret.” In the event
that any part of the Confidential Information becomes generally known to the
public through legitimate origins (other than by the breach of this Agreement by
the Participant or by misappropriation), or is required to be disclosed by
legal, administrative or judicial process (provided that the Participant has
provided to the Company reasonable prior notice of such request and the Company
has had a reasonable opportunity, at its expense, to dispute, defend or limit
such request for the Confidential Information), that part of the Confidential
Information shall no longer be deemed Confidential Information for purposes of
this Agreement, but the Participant shall continue to be bound by the terms of
this Agreement as to all other Confidential Information.
(b)    Return of Property. Upon termination of the Participant’s employment or
engagement to provide Services for any reason, the Participant shall promptly
deliver to the Company or its Subsidiaries or Affiliates all correspondence,
drawings, blueprints, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents or any other documents, including all
copies in any form or media, concerning the Company Group’s Customers, marketing
strategies, products or processes which contain any Confidential Information.
(c)    Assignment of Inventions. Any and all writings, inventions, improvements,
processes, procedures and/or techniques now or hereafter acquired, made,
conceived, discovered or developed by the Participant, either solely or jointly
with any other person or persons, whether or not during working hours and
whether or not at the request or upon the suggestion of the Company or its
Subsidiaries or Affiliates, which relate to or are useful in connection with any
business now or hereafter carried on or contemplated by the Company Group,
including developments or expansions of its present fields of operations, shall
be the sole and exclusive property of the Company or its Subsidiaries or
Affiliates, as applicable. The Participant shall make full disclosure to the
Company or its Subsidiaries or Affiliates of all such writings, inventions,
improvements, processes, procedures, techniques, or any other material of a
proprietary nature, including, without limitation, any ideas, inventions,
discoveries, improvements, developments, designs, methods, systems, computer
programs, trade secrets or other intellectual property whether or not patentable
or copyrightable and specifically including, but not limited to, copyright and
mask works, formulae, compositions, products, processes, apparatus, and new uses
of existing materials or machines (collectively, “Inventions”), made, conceived
or first reduced to practice by the Participant solely or jointly with others
while employed by the Company or its Subsidiaries or Affiliates and which relate
to or result from the


6

--------------------------------------------------------------------------------





actual or anticipated business, work, research or investigation of the Company
Group or which are suggested by or result from any task assigned to or performed
by the Participant for the Company Group; and the Participant shall do
everything necessary or desirable to vest the absolute title thereto in the
Company or its Subsidiaries or Affiliates, as applicable. The Participant shall
write and prepare all descriptions, specifications and procedures regarding the
Inventions as may be required by the Company or its Subsidiaries or Affiliates
to protect the Company’s or its Subsidiaries or Affiliates rights in and to the
Inventions, and otherwise aid and assist the Company or its Subsidiaries or
Affiliates so that the Company or its Subsidiaries or Affiliates can prepare and
present applications for copyright or letters patent therefor and can secure
such copyright or letters patent wherever possible, as well as reissues,
renewals, and extensions thereof, and can obtain the record title to such
copyright or patents so that the Company or its Subsidiaries or Affiliates shall
be the sole and absolute owner thereof in all countries in which it may desire
to have copyright or patent protection. The Participant will, at the Company’s
or its Subsidiaries or Affiliates request, execute any and all assignment,
patent or copyright forms and the like, deemed reasonably necessary by the
Company or its Subsidiaries or Affiliate. The Company’s or its Subsidiaries or
Affiliates rights hereunder shall not be limited to this country but shall
extend to any country in the world and shall attach to each Invention
notwithstanding that it is perfected, improved, reduced to specific form or used
after termination the Participant’s employment. The Participant agrees to lend
such assistance as he or she may be able, at the Company’s or its Subsidiaries
or Affiliates request in connection with any proceedings relating to such
letters of patent, trade secrets, copyright or application thereof, as may be
determined by the Company or its Subsidiaries or Affiliates to be reasonably
necessary. The Company, in its sole discretion, may agree to pay the Participant
a reasonable fee to defray any costs or time incurred by the Participant in
providing such assistance. The Participant shall not be entitled to any
additional or special compensation or reimbursement regarding any and all such
writings, inventions, improvements, processes, procedures and techniques.
(d)    Equitable Remedies. In the event that the Participant breaches any of the
terms or conditions set forth in this Section 11, the Participant stipulates
that such breach will result in immediate and irreparable harm to the business
and goodwill of the Company and/or its Subsidiaries or Affiliates and that
damages, if any, and remedies at law for such breach would be inadequate. The
Company and/or its Subsidiaries or Affiliates shall therefore be entitled to
seek for and receive from any court of competent jurisdiction a temporary
restraining order, preliminary and permanent injunctive relief and/or an order
for specific performance to protect its rights and interests and to restrain any
violation of this Agreement and such further relief as the court may deem just
and proper, each without the necessity of posting bond. Following judgment or
other final determination by such court, the non-prevailing party in such
proceeding shall pay the costs and expenses (including court costs and
reasonable attorneys’ fees) of the prevailing party. The Company and/or its
Subsidiaries or Affiliates may elect to seek such remedies at its sole
discretion on a case by case basis. Failure to seek any or all remedies in one
case shall not restrict the Company and/or its Subsidiaries or Affiliates from
seeking any remedies in another situation. Such action by the Company and/or its
Subsidiaries or Affiliates shall not constitute a waiver of any of its rights.


7

--------------------------------------------------------------------------------





(e)    Continuing Obligation. During the Participant’s employment or engagement
to provide Services and upon termination of the Participant’s employment for any
reason the obligations, duties and liabilities of the Participant pursuant to
Sections 11(a) and 11(b) of this Agreement are continuing, and for the periods
set forth in such provisions hereof are absolute and unconditional, and shall
survive and remain in full force and effect as provided in each such Section.
Notwithstanding anything else contained in this Agreement to the contrary, the
parties hereto agree that in the event, and at the moment, the Participant
breaches any of the terms, duties or obligations contained in Sections 11(a) and
11(b) of this Agreement, all of the Restricted Stock Units as to which the
restrictions on transfer imposed thereon by Section 4 hereof shall not have
lapsed prior to such date will immediately be cancelled and forfeited.
12.    Construction.
(a)    Successors. This Agreement and all the terms and provisions hereof shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective legal representatives, heirs and successors, except as expressly
herein otherwise provided.
(b)    Entire Agreement; Modification. This Agreement contains the entire
understanding between the parties with respect to the matters referred to
herein. Subject to Section 3.3 of the Plan, this Agreement may be amended by the
Committee at any time.
(c)    Capitalized Terms; Headings; Pronouns; Governing Law. Capitalized terms
used and not otherwise defined herein are deemed to have the same meanings as in
the Plan. The descriptive headings of the respective sections and subsections of
this Agreement are inserted for convenience of reference only and shall not be
deemed to modify or construe the provisions which follow them. Any use of any
masculine pronoun shall include the feminine and vice-versa and any use of a
singular, the plural and vice-versa, as the context and facts may require. This
Agreement shall be interpreted, construed and constructed in accordance with the
laws of the State of Delaware without regard to its conflicts of law provisions,
except as may be superseded by applicable laws of the United States.
(d)    Notices. Each notice relating to this Agreement shall be in writing and
shall be sufficiently given if delivered by registered or certified mail, or by
a nationally recognized overnight delivery service, with postage or charges
prepaid, to the address hereinafter provided in this Section 12. Any such notice
or communication given by first-class mail shall be deemed to have been given
two business days after the date so mailed, and such notice or communication
given by overnight delivery service shall be deemed to have been given one
business day after the date so sent, provided such notice or communication
arrives at its destination. Each notice to the Company shall be addressed to it
at its offices at 800 Gessner Road, Suite 875, Houston, Texas 77024 (attention:
Chief Financial Officer), with a copy to the Secretary of the Company or to such
other designee of the Company. Each notice to the Participant shall be addressed
to the Participant at the Participant’s address shown on the signature page
hereof.
(e)    Severability.    Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any


8

--------------------------------------------------------------------------------





provision of this Agreement or the application thereof to any party or
circumstance shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the minimal extent of such provision or the
remaining provisions of this Agreement or the application of such provision to
other parties or circumstances.
(f)    Counterpart Execution. This Agreement may be executed in counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute the entire document.
 
PAR PACIFIC HOLDINGS, INC.
By:                                                                         
Title
Accepted this                                         day of 
                                                             , 20___.
 
                                                                            


 





9

--------------------------------------------------------------------------------





Exhibit A


[Performance Targets and Vesting Schedule]








10